

114 S64 IS: Drug Free Families Act of 2015
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 64IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title IV of the Social Security Act to require States to implement a drug testing program
			 for applicants for and recipients of assistance under the Temporary
 Assistance for Needy Families (TANF) program.1.Short titleThis Act may be cited as the Drug Free Families Act of 2015.2.Drug testing program
			 for applicants for and recipients of assistance under State TANF
			 programs(a)State plan
 requirement of drug testing programSection 402(a) of the Social Security Act (42 U.S.C. 602(a)) is amended by adding at the end the following new paragraph:(8)Certification
				that the State will operate an illegal drug use testing program(A)In
 generalA certification by the chief executive officer of the State that the State will operate a program to test all applicants for assistance under the State program funded under this part, and all individuals described in subparagraph (B) of section 408(a)(13), for the use of illegal drugs (as defined in subparagraph (G)(i) of such section), and to deny assistance under such State program to individuals who test positive for illegal drug use or who are convicted of drug-related crimes, as required by such section.(B)Authority for
 continued testingThe program described in subparagraph (A) may include a plan to continue testing individuals receiving assistance under the State program funded under this part for illegal drug use at random or set intervals after the initial testing of such individuals, at the discretion of the State agency administering such State program..(b)Requirement
			 that applicants and individuals receiving assistance be tested for illegal
			 drug
 useSection 408(a) of the Social Security Act (42 U.S.C. 608(a)) is amended by adding at the end the following new paragraph:(13)Requirement
				for drug testing; denial of assistance for individuals found to
			 have used
				illegal drugs and individuals convicted of drug-related offenses(A)In
 generalA State to which a grant is made under section 403 shall not use any part of the grant to provide assistance to any individual who has not been tested for illegal drug use under the program required under section 402(a)(8).(B)Transition
 ruleIn the case of an individual who is receiving assistance under the State program funded under this part on the effective date of the Drug Free Families Act of 2015, or whose application for assistance is approved before such date if such assistance has not begun as of such date, a State may not provide assistance to such individual unless such individual is tested for illegal drug use under the program described in subparagraph (A) after the 3rd month that begins after such date.(C)Denial of
				assistance for individuals who test positive for illegal drug use
			 and
 individuals convicted of drug-related crimesIn the case of—(i)an individual who tests positive for illegal drug use under the program described in subparagraph (A); or(ii)an individual who is convicted of a drug-related crime after the effective date of the Drug Free Families Act of 2015;the
				State shall not provide assistance to the individual under the
			 State program
				funded under this part unless such individual enters and
			 successfully completes
				(as determined by the State) a drug rehabilitation or treatment
			 program and
				does not test positive for illegal drug use in the 6-month period
			 beginning on
				the date the individual enters such rehabilitation or treatment
			 program. During
				such 6-month period the State may continue to provide assistance to
			 an
				individual who has not been convicted of a felony drug-related
			 crime, unless
				the individual tests positive for illegal drug use during such
			 period. The
				State may test the individual for illegal drug use at random or set
			 intervals,
				at the discretion of the State, after such period.(D)Waiting period
 after denial of benefitsIn the case of an individual who is denied assistance under subparagraph (C) because of failure to satisfy the requirements of such subparagraph, a State may not provide assistance to such individual under the State program funded under this part at any time during the 2-year period beginning on the date the individual is so denied.(E)Permanent
 denial of assistance after third drug-related denialIn the case of an individual who is denied assistance under subparagraph (C) 3 times, as a result of 3 separate positive tests for illegal drug use, 3 separate convictions for drug-related crimes (not including convictions that are imposed concurrently in time), or any combination of 3 such separate tests or convictions, a State may not provide assistance to such individual under the State program funded under this part at any time after the 3rd such test or conviction.(F)Limitation on
 waiver authorityThe Secretary may not waive the provisions of this paragraph under section 1115.(G)DefinitionsFor purposes of this paragraph—(i)Illegal
 drugThe term illegal drug means a controlled substance as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802).(ii)Drug
 rehabilitation or treatment programThe term drug rehabilitation or treatment program means a program determined by the State to provide treatment that can lead to the rehabilitation of drug users, but only if such program complies with all applicable Federal, State, and local laws and regulations.(iii)Drug-related
 crimeThe term drug-related crime means any crime involving the possession, use, or sale of an illegal drug..(c)Effective
			 date(1)In
 generalExcept as provided in paragraph (2), the amendments made by this section shall take effect on the 1st day of the 1st calendar quarter that begins on or after the date that is 1 year after the date of the enactment of this Act.(2)Delay permitted
 if State legislation requiredIn the case of a State plan under section 402(a) of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by the amendments made by this Act, the State plan shall not be regarded as failing to comply with the requirements of such section 402(a) solely on the basis of the failure of the plan to meet such additional requirements before the 1st day of the 1st calendar quarter beginning after the close of the 1st regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature.